PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov








BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/477,831
Filing Date: March 18, 2020
Appellants: Nokia Technologies Oy



__________________
Brian Seidlick
For Appellants


EXAMINER’S ANSWER





This is in response to the appeal brief filed January 19, 2020, appealing from the Office action mailed May 29, 2020.
(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated May 29, 2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.” New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following grounds of rejection are applicable to the appealed claims.

Whether claims 1-5, 8-12, 15, 20-21, 23-28 are unpatentable under 35 U.S.C. § 103 as being obvious in view of U.S. Publication 20090248696 to Rowles et al. in combination with U.S. Pub. No. 20090125518 to Bailor et al.

(2) Response to Argument
SUMMARY OF PRIOR ART:
A summary of the prior art relative to independent claims 1 is given below.

With respect to claim 1, Rowles et al. teaches a method comprising:

retrieving a copy of a file attached to a communication message by at least one device of a user from an online account of an owner of the file, wherein the file is stored in the online account, and the owner authorizes the user to edit the file (See Paragraph 86“client may be an e-mail client facility 144 connecting to a service provider's mail storage server facility 142 through the internet 154 to request access to an email” and Paragraph 114 “the client request 
However Bailor et al. teaches in response to one or more user edits to the copy of the file made by the user, modifying the copy of the file stored in the at least one device by at least one application (See Bailor et al., Paragraph 53); and

synchronizing the modified file stored in the at least one device with the file stored in the online account based, at least in part, on the one or more user edits (See Bailor et al., Paragraph 54).
Therefore, it would have been obvious at the time the invention was made to a person having ordinary skill in the art to modify Bailor et al. (collaborative authoring) with Bailor et al. (collaborative authoring) to include in response to one or more user edits to the copy of the file made by the user, modifying the copy of the file stored in the at least one device by at least one application.  This would have facilitated concurrent authoring.  See Bailor et al. et al. Paragraph 5.  In addition, the references teach features that are directed to analogous art and they are directed to the same field of endeavor: content management.  

Appellant’s arguments:
In regards to claim 1, on Page 6, Appellant argues the term is neither specifically disclosed nor is it remotely suggested in Rowles. Rowles relates to contextual scanning of data for detecting restricted content. See paragraph [0002], Rowles is concerned with the potential for unintentionally receiving malware in data and providing a method for blocking malware upon reception before the malware has the chance to do any damage. See paragraphs [0004]-[0005]. One of ordinary skill in the art reading Rowles would not have understood the reference to have anything to do with “collaborative authoring” as suggested by the Examiner. 

Examiner’s Reply:
Examiner has reviewed remarks dated January 19, 2021, but respectfully disagrees and has further clarified the claims above.  
At Paragraph 9, Rowles et al. teaches communicating contextual information to a central repository, where contextual information may first be received and scanned for restricted content from a network location. In embodiments, the content and the results of this initial scan may be saved in the client. At a later point in time, the content may be scanned a second time in order to determine if there has been a change in the content, such as it becoming restricted content. In embodiments, a subsequent scan that detects malware after the initial download may have detected the malware for a variety of reasons, such as the content has been infected by a virus or tampered with by a malicious program or act, the file has been accidently tampered with (e.g. the user inadvertently edits the file), an identity definition has been released that detects malware in the file, and the like.  Rowles clearly has a central repository storing files/data such as attachments which would require authorization for editing/modification by a different user.  
Furthermore at Paragraph 140, Rowles et al. teaches contextual information may be stored on the client 144 in a plurality of ways, such as separate from the content, with the content, attached to the content, embedded in the content, and the like. In addition, contextual information associated with the content may accumulate through time as the content is accessed, transferred, scanned, edited, copied, emailed, routed, received, stored, and the like. The contextual information may be associated with the content in a plurality of ways, such as with tags, links, addresses, and the like, associating the contextual information and the content. In embodiments, this association may be used to continue to accumulate contextual information in association with the content, and to retrieve the contextual information with the content is retrieved. Contextual information may be sent with the context when the content is moved to a new location, such as when the content is copied, emailed, IMed, transferred to another computer, transferred across a network, and the like.  Rowles teaches the ability to collaborate and track/edit changes to content/files over a network by users of a client with respect to a central repository.

Appellant’s arguments:
In regards to claim 1, on Page 7, Appellant argues moreover, there is no teaching or suggestion in Bailor regarding the retrieval of a copy of a file attached to a communication message by at least one device of a user from an online account of an owner of the file. Again, Bailor does not teach or suggest any online communication message with an attached file from an online account. Bailor’s only mention of a message concerns user alerts that indicate the availability of the content updates. See e.g., paragraph [0058], Moreover, FIGS. 27-31 of Bailor illustrate changes to a user interface of the collaborative authoring application, but no mention is made regarding the retrieval of a copy of a file attached to a communication message by at least one device of a user from an online account of an owner of the file. There is no teaching or suggestion in Bailor regarding the retrieval of a copy of a file attached to a communication message by at least one device of a user from an online account of an owner of the file, as required in the independent claims.

Examiner’s Reply:
Examiner has reviewed remarks dated January 19, 2021, but respectfully disagrees and has further clarified the claims above.  
Specifically in Paragraph 86, Rowles et al. teaches a client request for content is received. In embodiments, the client request for content is presented to the network server facility in the enterprise facility 102. The network server facility 142 may include an application server facility, a web server facility, a service provider's mail server facility and the like, for providing the client with access to the requested content. In an example, the client may be a web browser client facility 144 connecting to the web server facility 142 for requesting access to a website. In another example, the client may be an e-mail client facility 144 connecting to a service provider's mail storage server facility 142 through the internet 154 to request access to an email.
Furthermore at Paragraph 9, Rowles et al. teaches communicating contextual information to a central repository, where contextual information may first be received and scanned for restricted content from a network location. In embodiments, the content and the results of this initial scan may be saved in the client. At a later point in time, the content may be scanned a second time in order to determine if there has been a change in the content, such as it becoming restricted content. In embodiments, a subsequent scan that detects malware after the initial download may have detected the malware for a variety of reasons, such as the content has been infected by a virus or tampered with by a malicious program or act, the file has been accidently tampered with (e.g. the user inadvertently edits the file), an identity definition has been released that detects malware in the file, and the like.  Rowles clearly has a central repository storing files/data such as attachments which would require authorization for editing/modification by a different user.  Rowles et al. clearly teaches attachment and a centralized repository which would have files/content that is modified/edited.  Therefore the rejection is maintained.

Appellant’s arguments:
In regards to claim 1, on Page 9, Appellant argues the applied references to Rowles and Bailor have different objectives. Contrary to the Examiner’s assertion on page 3 of the Office Action, there is no “close relation” between these references or any factually supporting evidence to support the Examiner’s assertion that there is an expectation of success for facilitating concurrent authoring. The Examiner has not provided any evidence that there would be any obvious benefit in making such a modification of Rowles with Bailor. KSR Int’l Co. v. Teleflex, Inc., supra. The Examiner’s substitution of objective evidence with mere speculation as to facilitating concurrent authoring falls short in supporting a legal conclusion of obviousness and, therefore, the rejection is not legally viable.  Appellant, therefore, submits that the obviousness rejection is not factually or legally viable and, hence, solicit reversal thereof.

Examiner’s Reply:
Examiner has reviewed remarks dated January 19, 2021, but respectfully disagrees and has further clarified the claims above.  
Specifically in Paragraph 86, Rowles et al. teaches a client request for content is received. In embodiments, the client request for content is presented to the network server facility in the enterprise facility 102. The network server facility 142 may include an application server facility, a web server facility, a service provider's mail server facility and the like, for providing the client with access to the requested content. In an example, the client may be a web browser client facility 144 connecting to the web server facility 142 for requesting access to a website. In another example, the client may be an e-mail client facility 144 connecting to a service provider's mail storage server facility 142 through the internet 154 to request access to an email.
	At paragraph 114, Rowles et al. teaches the client request restriction is associated with a type of retrieved content. In examples, the type may be a webpage, a document, a multimedia file and the like. The multimedia file may be a video file, an audio file, an animation file, an advertisement and the like. In other examples, the type may be an attachment, a download, an email and the like.
	Furthermore at Paragraph 9, Rowles et al. teaches communicating contextual information to a central repository, where contextual information may first be received and scanned for restricted content from a network location. In embodiments, the content and the results of this initial scan may be saved in the client. At a later point in time, the content may be scanned a second time in order to determine if there has been a change in the content, such as it becoming restricted content. In embodiments, a subsequent scan that detects malware after the initial download may have detected the malware for a variety of reasons, such as the content has been infected by a virus or tampered with by a malicious program or act, the file has been accidently tampered with (e.g. the user inadvertently edits the file), an identity definition has been released that detects malware in the file, and the like.  Rowles clearly has a central repository storing files/data such as attachments which would require authorization for editing/modification by a different user.  
	At Paragraphs 53 and 54, Bailor et al. teaches If the determination operation 616 determines instructions to share have been provided, however, then the synchronization process 600 proceeds to a transmit operation 618, which sends content updates to the device storing the master copy of the document. Content updates indicate changes made to the content of the document by the editing operation. For example, the transmit operation 618 can send the content updates from a user computing device 110A of FIG. 1 to a storage device 120. In one embodiment, content updates include a newly generated version of the document. In another embodiment, content updates indicate incremental edits (e.g., delta states) to the content between the current user copy of the document and the master copy of the document. The synchronization process 600 completes and ends at the stop module 620 as discussed above.  The second synchronization process 700 of FIG. 9 initializes and begins at a start module 702 and proceeds to a receive operation 704. The receive operation 704 receives an update based on changes made to the document by other users. The update can include changes to the content and/or metadata of the document. In one embodiment, the receive operation 704 can poll the device storing the master copy of the document and request updates. In another embodiment, the device storing the master copy can push changes to the authoring application. 
	It would have been obvious to combine Rowles et al. with Bailor et al. because combining prior art elements according to known methods to yield predictable results.  The mitigation of malware in Rowles et al. (which includes editing) would have been obvious to combine with Bailor et al.’s synchronization with authorization in order to manage files efficiently in a document repository (e.g. an email attachment).  Therefore the rejection is maintained.

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/N. A./
Examiner, Art Unit 2154
Conferees:
/HOSAIN T ALAM/Supervisory Patent Examiner, Art Unit 2154                                                                                                                                                                                                        
/RYAN M STIGLIC/Primary Examiner 




Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.


/N.E.A/Examiner, Art Unit 2154